DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 40 is objected to because of the following informalities:  claim 40 is a repeat of claim 38.  Appropriate correction is required.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26,28-42,55-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samadpour (US 20140237895 A1, with reference to 61/548714 attached herein on PTO-892) in view of Sasuga (US 20030024163 A1), Fok et al. (US 20120054061 A1) and Nathan (US 5438796 A).
 	For claim 26, Samadpour teaches a method for producing a sprout plant having consumer- ready-to-be-consumed mature leaf (page 17, the second phase which the sprouts are to be “mature product” and “the sprouts reach market size”; also, page 19 stated “small plants”) in a closed container (101) that is to be opened by the consumer (by detaching lid 104), said method comprising the steps of: 
a) assembling in a container (101), materials (beneficial microorganisms, nutrients, additives, etc. as stated throughout 61/548714) for producing the sprout plant having consumer-ready-to-be- consumed mature leaf plant in the closed container that is to be opened by the consumer comprising: 
i) sprout seed (as stated throughout 61/548714 such as page 4), sprout germinated seed (as stated throughout 61/548714 such as page 4), sprout seedling, or small plant (page 19), 
ii) water (as stated throughout 61/548714 such as pages 3-4) for growth to the sprout plant having consumer-ready-to-be- consumed leaf plant of the sprout seed, the sprout germinated seed, the sprout seedling, or the small plants under suitable growing conditions (as stated throughout 61/548714 such as page 4, control temperature, irrigation, etc.), and 
iii) substrate (102) for growth to the sprout plant having consumer-ready-to-be- consumed leaf plant of the sprout seed, the sprout germinated seed, the sprout seedling, or the small plants under suitable growing conditions (as stated throughout 61/548714 such as page 4, control temperature, irrigation, etc.); 
b) sealing the container with a permeable membrane (104) to obtain a closed container containing the materials for producing the sprout plant having consumer-ready-to-be- consumed leaf plant in the closed container that is to be opened by the consumer, wherein said membrane is permeable to oxygen and carbon dioxide and impermeable to contamination and pathogens (page 6), 
c) applying a remotely-readable datalogging means with information regarding the sprout plant having consumer-ready-to-be- consumed leaf plant to the container (page 16), and 
d) transferring the closed container containing the materials for producing the sprout plant having consumer-ready-to-be- consumed leaf plant in the closed container that is to be opened by the consumer to a place for growth of the sprout seed, the germinated sprout seed, the sprout seedling, or the small plants under the suitable growing conditions (as stated throughout 61/548714 such as pages 6,13, “a holding area”, “in transit”, “store shelves”,etc.); 
e) growing in the closed container that is to be opened by the consumer at the place for growth the sprout seed, the sprout germinated seed, the sprout seedling, or the small plants under the suitable growing conditions until the sprout plant having consumer-ready-to-be- consumed leaf plant is produced in the closed container that is to be opened by the consumer, whereby the sprout plant having consumer-ready-to-be- consumed leaf plant in the closed container that is to be opened by the consumer is produced (page 15, “growth…until the sprouts reach maturity”, page 17, “second phase…shelf-life of the mature product…” and “the sprouts reach market size”).
However, Samadpour is silent about a spinach plant having consumer- ready-to-be-consumed mature leaf spinach or a lettuce plant having consumer-ready-to-be-consumed mature leaf lettuce, head lettuce or baby lettuce; wherein, said suitable conditions for growth comprise suitable light intensity and color for optimal growth to the sprout plant having consumer-ready-to-be- consumed leaf plant; applying a label or wrap with information regarding the spinach plant having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce to the container, said applying occurring either prior to or after sealing the container with the partially self-adhesive membrane. 
Sasuga teaches in the same field of endeavor as Samadpour of a method for producing a spinach plant having consumer- ready-to-be-consumed mature leaf spinach or a lettuce plant having consumer-ready-to-be-consumed mature leaf lettuce, head lettuce or baby lettuce in a closed container (12) that is to be opened by the consumer (para. 0029 teaches “salad greens and spinach” to be grown in the container for consumer- ready-to-be-consumed leaf greens and spinach as shown in the figures). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow spinach as taught by Sasuga in the method of Samadpour, depending on the user’s preference to select lettuce or spinach to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing. 
Fok et al. teach a method for growing plant to maturity (paras. 0024,0111) under suitable conditions for growth to the consumer ready mature leafy vegetable plant of the leafy vegetable seed, the leafy vegetable germinated seed, the leafy vegetable seedling, or the small leafy vegetable plant (such as lettuces and spinach as mentioned throughout, for example, para. 0024,0033,0164, and all paragraphs under “Lighting System” discussion) comprise suitable light intensity (various paragraphs such as 0034) and color for optimal growth to the consumer ready mature leafy vegetable plant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include consideration of light intensity and color as taught by Fok et al. in the method of Samadpour as modified by Sasuga in order to meet the requirement of plant growth need and enhance plant growth. 
Nathan teaches a method of attaching a label to a plant container comprising applying a label (20,24) with information regarding the plant being grown in the container (12) to the container, said applying with the partially self-adhesive membrane (labels 20,24 “may comprise a self adhesive”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a self-adhesive label with information regarding the consumer-ready product as taught by Nathan in the method of Samadpour as modified by Sasuga and Fok et al., in order to provide information to the customer about the consumer-ready product being bought.
Samadpour as modified by Sasuga, Fok et al., and Nathan did not specifically state said applying occurring either prior to or after sealing the container with the membrane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the step of applying occurring either prior to or after sealing the container with the membrane in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference as to when it is convenience to perform such as task as long as the information is on the container before shipment to the consumer.
For claim 28, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be-consumed lettuce consumer ready mature leafy vegetable plant in the closed container of claim 26, and further teaches wherein said place for growth comprises a retail outlet or a regional facility of the retail outlet (various places in Samadpour such as page 6, “holding area of a manufacturing facility”, “store shelves”; page 12, “display on store shelves”).  
For claim 29, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce consumer-ready-to-be-consumed spinach or lettuce mature leaf plant in the closed container of claim 28, and further teaches wherein said place for growth comprises the retail outlet (various places in Samadpour such as page 6, “holding area of a manufacturing facility”, “store shelves”; page 12, “display on store shelves”).  
For claim 30, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce consumer-ready-to-be-consumed spinach or lettuce mature leaf plant in the closed container of claim 28, and further teaches wherein said place for growth comprises the regional facility of the retail outlet (various places in Samadpour such as page 6, “holding area of a manufacturing facility”, “store shelves”; page 12, “display on store shelves”).  
For claim 31, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 26, and further teaches wherein the method is for producing the spinach plant having consumer-ready-to-be-consumed spinach (as relied on with Sasuga).  
For claim 32, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 29, and further teaches wherein the place for growth comprises a storage room of the retail outlet (various places in Samadpour such as page 4, “store shelves while waiting to be purchased”; page 6, “a holding area of a manufacturing facility”, “while the product is awaiting purchase by consumers on store shelves”).
For claim 33, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 28, and further teaches wherein the method is for producing the spinach plant having consumer-ready-to-be-consumed spinach (as relied on with Sasuga).
For claim 34, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 29, and further teaches wherein the method is for producing the spinach plant having consumer-ready-to-be-consumed spinach (as relied on with Sasuga).
For claim 35, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 30, and further teaches wherein the method is for producing the spinach plant having consumer-ready-to-be-consumed spinach (as relied on with Sasuga).
For claim 36, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 26, but is silent about wherein the method is for producing the lettuce plant having consumer-ready-to-be-consumed lettuce.  In addition to the above, Fok et al. teach it is well-known to grow lettuce for consumer consumption and shipment to retail in containers (para. 0033-0034, 0127-0128,0168). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow lettuce as further taught by Fok et a. in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
For claim 37, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 36, but is silent about wherein the consumer-ready-to-be-consumed lettuce is baby leaf lettuce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow baby leaf lettuce in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select the variety of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
For claims 38 & 40, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 30, but is silent about wherein the method is for producing the lettuce plant having consumer-ready-to-be-consumed lettuce.  In addition to the above, Fok et al. teach it is well-known to grow lettuce for consumer consumption and shipment to retail in containers (para. 0033-0034, 0127-0128,0168). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow lettuce as further taught by Fok et a. in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
  For claim 39, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce of claim 29, but is silent about wherein the method is for producing the lettuce plant having consumer-ready-to-be-consumed lettuce.  In addition to the above, Fok et al. teach it is well-known to grow lettuce for consumer consumption and shipment to retail in containers (para. 0033-0034, 0127-0128,0168). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow lettuce as further taught by Fok et a. in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
For claim 41, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 28, and further teaches wherein the method further comprises transferring the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be-consumed lettuce in the closed container that is to be opened by the consumer to the consumer comprising: e) transferring the spinach plant having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be-consumed lettuce in the closed container that is to be opened by the consumer to a point of sale in the retail outlet (page 13 of Samadpour, transferring done with a truck or rail car for example; point of sale can be on the shelves in the store or in the back storage area); and f) transferring at the retail outlet the spinach plant having consumer-ready-to-be- consumed spinach or the lettuce plant having consumer-ready-to-be-consumed lettuce in the closed container that is to be opened by the consumer to the consumer, DM2\16063432 1-8-PATENT, USSN 13/792,022, Docket No. Y7954-00114whereby the spinach plant having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be-consumed lettuce in the closed container that is to be opened by the consumer is transferred to the consumer (pages 4,6 of Samadpour, the container is placed on the shelves for consumers to purchase).  
For claim 42, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 26, and further teaches wherein the membrane is a partially self-adhesive membrane (page 6 of Samadpour, the membrane 104 is at least partially adhered to the container because the membrane can be a patch of plastic, which implies that it has to be at least partially adhered to the container; otherwise, it will not cover the container as intended).  
 	For claim 55, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 38, but is silent about wherein the consumer-ready-to-be-consumed lettuce is baby leaf lettuce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow baby leaf lettuce in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
	For claim 56, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 39, but is silent about wherein the consumer-ready-to-be-consumed lettuce is baby leaf lettuce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow baby leaf lettuce in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
	For claim 57, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 40, but is silent about wherein the consumer-ready-to-be-consumed lettuce is baby leaf lettuce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow baby leaf lettuce in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
	For claim 58, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 36, but is silent about wherein the consumer-ready-to-be-consumed lettuce is mature leaf lettuce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow mature leaf lettuce in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
	For claim 59, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 38, but is silent about wherein the consumer-ready-to-be-consumed lettuce is mature leaf lettuce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow mature leaf lettuce in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.  
	For claim 60, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 39, but is silent about wherein the consumer-ready-to-be-consumed lettuce is mature leaf lettuce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow mature leaf lettuce in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing. 
	For claim 61, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 40, but is silent about wherein the consumer-ready-to-be-consumed lettuce is mature leaf lettuce.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow mature leaf lettuce in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing. 
	For claim 62, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 36, but is silent about wherein the consumer-ready-to-be-consumed lettuce is head lettuce. In addition to the above, Fok et al. teach the consumer-ready-to-be-consumed lettuce is head lettuce (para. 0163,0165). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow head lettuce as further taught by Fok et al. in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
	For claim 63, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 38, but is silent about wherein the consumer-ready-to-be-consumed lettuce is head lettuce. In addition to the above, Fok et al. teach the consumer-ready-to-be-consumed lettuce is head lettuce (para. 0163,0165). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow head lettuce as further taught by Fok et al. in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
	For claim 64, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 39, but is silent about wherein the consumer-ready-to-be-consumed lettuce is head lettuce. In addition to the above, Fok et al. teach the consumer-ready-to-be-consumed lettuce is head lettuce (para. 0163,0165). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow head lettuce as further taught by Fok et al. in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
	For claim 65, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 40, but is silent about wherein the consumer-ready-to-be-consumed lettuce is head lettuce. In addition to the above, Fok et al. teach the consumer-ready-to-be-consumed lettuce is head lettuce (para. 0163,0165). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow head lettuce as further taught by Fok et al. in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing. 
	For claim 66, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 26, and further teaches wherein in steps a) i), ii), and iii) and e), the material for producing the spinach plant having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce is spinach or lettuce seed, and the seed is provided in the form of a seed mat or seed band (pages 2,12,14 that the media 102 is made of foams, sponges, textiles fibers, etc., which can be called seed mat or band, especially if foams or sponges are selected from the list). If applicant disagreed that Samadpour layer is a seed mat, then Sasuga teaches a seed mat or band (8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a seed mat or band as taught by Sasuga in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan in order to better hold the seeds or seedlings. 
	For claim 67, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce in the closed container that is to be opened by the consumer of claim 26, but is silent about wherein; in steps a) i), ii), and iii) and e), the material for producing the spinach plant having consumer-ready-to-be-consumed spinach or the lettuce plant having consumer-ready-to-be- consumed lettuce is lettuce seed of two or more different varieties whereby the method produces two or more lettuce plants having consumer-ready-to-be-consumed lettuce of different lettuce varieties. In addition to the above, Fok et al. teach growing different lettuce varieties for the consumer to purchase (para. 0163-1064). It would have been obvious to one having ordinary skill in the art at the time the invention was made to grow lettuce of different lettuce varieties as further taught by Fok et al. in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan, depending on the user’s preference to select varieties of lettuce to grow in the closed container, for such practice is well-known in the art so as to provide to the consumer fresh produce as it is growing.
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samadpour as modified by Sasuga, Fok et al., and Nathan as applied to claims 26,28, 29 above, and further in view of Peiter (EA 006806 B1).
 	For claim 54, Samadpour as modified by Sasuga, Fok et al., and Nathan teaches the method for producing the spinach plant (as modified with Sasuga) having consumer-ready-to-be- consumed spinach or the lettuce plant having consumer-ready-to-be-consumed lettuce of claim 29, but is silent about wherein the place for growth comprises a basement of the retail outlet.  
	Peiter teaches a method of growing plant comprising placing the plant in a basement of a retail outlet (throughout the translation such as basement area 24 of the greenhouse). It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the spinach plant having consumer-ready-to-be- consumed spinach or the lettuce plant having consumer-ready-to-be-consumed lettuce of Samadpour as modified by Sasuga, Fok et al., and Nathan in a basement area as taught by Peiter, depending on the user’s preference to place the plants in the basement based on the plant type being grown and the space availability. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 26,28-42,54-67 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, certain arguments/comments pertaining to Samadpour and Fok et al. will be addressed herein, for these references are employed in the above rejection. 
 	Applicant argued that dependent claims are amended for consistency with claim 26. Claim 32 is amended to call for the place for growth to be a storage room of the retail outlet, and claim 64 calls for the place for growth to be a basement of the retail outlet, consistent with paragraph 25 of the application as published; and, this further distinguishes the claimed invention from Samadpour USSN 61/548,714, as does the recitation of claim 30, including because Samadpour USSN 61/548,714 pertains to growth of sprouts in transit or on the consumer-accessed shelves of the retail outlet ( consistent with the very short growing period for sprouts and microgreens).

	A storage room can be any room or space or area that stores the plant, thus, clearly Samadpour discusses storing the plants on at least the shelves of the retail outlet or at the manufacture facility (pages 6,12,13 as mentioned in the rejection above). The area or room where these plants are stored is considered a storage room. 	
Applicant argued that neither the use of a seed mat or seed band nor growing two or more lettuce plants of different lettuce varieties is taught or suggested in of Samadpour USSN 61/548,714, either individually or in any combination.

	As stated in the above rejection, Samadpour stated on pages 2,12,14 that the media 102 is made of foams, sponges, textiles fibers, etc., which can be called seed mat or band, especially if foams or sponges are selected from the list. In addition, as stated in the above rejection, if applicant disagreed that Samadpour layer is a seed mat, then Sasuga teaches a seed mat or band (8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a seed mat or band as taught by Sasuga in the method of Samadpour as modified by Sasuga, Fok et al., and Nathan in order to better hold the seeds or seedlings.
Applicant argued that claim 41 calls for additional steps of transferring the plant in the closed container to a point of sale in the retail outlet and therefrom transferring the plant in the closed container to the consumer. Samadpour USSN 61/548,714, is silent on transfer to the consumer.

Samadpour clearly stated that the container is transfer to the consumer for purchase on pages 4,6. 
Applicant argued that Fok concerns a warehouse growing system involving open containers, and does not pertain to closed container systems, and especially does not provide any teachings or suggestions as to a closed container system where the container is to be opened by the consumer, as recited in the present claims. Fok does not provide any basis for modifying
Samad pour P 1, and provides no expectation of success in modifying Samad pour P 1.

	Fok et al. were not relied on for a closed container as argued by applicant. Samadpour teaches the closed container, thus, there is no need to rely on Fok et al. Please see the above rejection for what Fok et al. were relied on for. 
Applicant argued that the Office Action does not cite to Samadpour Pl. Moreover, the Office Action does not demonstrate how at least one claim in the
Samadpour patent publication cited is supported by the text relied upon in the Samadpour provisional application, as required by the MPEP and the case law.

	As stated, a courtesy copy of Samadpour provisional 61/548714 filed October 18, 2011, has been provided for applicant’s review. The provisional 61/548714 teaches at least one claim in the Samadpour patent publication. 
Affidavit
The affidavit filed on 6/23/2022 under 37 CFR 1.131(a) is sufficient to overcome the Samadpour provisional 61/654571 reference filed on June 1, 2012 but NOT Samadpour provisional 61/548,714 filed on October 18, 2011, which is the one the examiner has been referring to in the previous rejection, the current rejection, and as mentioned in the interview on July 17, 2022. NOTE that applicant has admitted on the record that “…as prior to June 1, 2012 we conceived or conceived and reduced to practice the subject matter of EP priority application…”. There is no other statement or evidence of prior to October 18, 2011 in order to overcome Samadpour provisional 61/548,714. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643